UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7123


LAQUAN LORENZO SIMMONS,

                Plaintiff - Appellant,

          v.

CUMBERLAND   COUNTY  MUNICIPALITY;   KELLY       DIAMOND;  SARAH
THOMPSON; ALLEN ROGERS; MS. ROWE; MS.            STALLINGS; MS.
SLAUGHTER; FRANK L. PERRY; THOMAS ASBELL,

                Defendants – Appellees,

          and

NORTH CAROLINA DEPT OF PUBLIC SAFETY,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03317-FL)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laquan Lorenzo Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Laquan Lorenzo Simmons appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) civil rights action on 28

U.S.C. § 1915(e)(2)(B) (2012) review.                On appeal, we confine our

review to the issues raised in the Appellant’s brief.                        See 4th

Cir.   R.   34(b).       Because      Simmons’       informal    brief   does    not

challenge     the     basis     for   the       district   court’s   disposition,

Simmons has forfeited appellate review of the court’s order.

See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004).      Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral    argument        because   the   facts   and   legal

contentions     are    adequately     presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                            2